Citation Nr: 0407665	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for low back degenerative 
disc disease and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION


The appellant is a veteran who retired in October 1973 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

A chronic low back disorder was not present in service or 
manifested for many years thereafter, and no current low back 
disorder is otherwise related to service.  


CONCLUSION OF LAW

Service connection for low back degenerative disc disease and 
osteoarthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in VA law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  The U.S. Court of Appeals for Veterans 
Claims (the Court) has issued a decision, Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), which 
holds, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a

claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA notice was provided to the veteran prior to the 
initial unfavorable decision by the AOJ in January 2002.  

In Pelegrini, the Court also held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the Board finds that the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claims.  In November 2000 
correspondence, the veteran was given detailed notice of what 
the evidence must show to establish entitlement to service 
connection, and what information or evidence VA needed from 
him.  The correspondence provided the veteran with a 
comprehensive list of examples of evidence that could be 
pertinent to his claim.  Hence, the Board finds that he was 
essentially asked to provide any additional information or 
evidence in his possession that was pertinent to his claim.  

The Board finds that there has been substantial compliance 
with the pertinent mandates of the VCAA and implementing 
regulations.  The claim has been considered on the merits, 
and well-groundedness is not an issue.  In the January 2002 
decision, in a March 2003 statement of the case (SOC), and in 
an August 2003 supplemental SOC, the veteran was notified of 
the evidence necessary to substantiate his claim, and of what 
was of record.  The November 2000 correspondence from the RO 
notified the veteran of the VCAA and how it applied to his 
claim.  It explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A conference was held before a decision review officer (DRO) 
in February 2003, and a de novo review of the evidence by a 
DRO has been performed (see March 2003 SOC).  The veteran's 
representative indicated at the conference that "all 
evidence is of record and no further conference/hearing is 
required."  In October 2003 correspondence, the 
representative again reported that the veteran had no further 
evidence to submit.  VA has obtained all records it could 
obtain.  Development appears complete to the extent possible; 
VA's duties to notify and assist are met.  Hence, the Board 
finds it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

The veteran contends that service connection is warranted for 
current low back disorders because they are related to 
complaints and treatment of back pain and injuries documented 
in service.  

Service medical records indicate occasional complaints and 
treatment of back pain.  A March 1964 clinical record shows 
complaints of upper lumbar spine pain of 4 to 5 months 
duration.  Clinical examination revealed increased lumbar 
lordosis.  All ranges of motion of the back were full but 
there was pain on motion.  There was no tenderness.  X-rays 
of the upper lumbar spine did not demonstrate any significant 
bony abnormality.  The examiner reported that the "[p]roblem 
[with] back ache is weak, relaxed abdominals."  Treatment 
included recommendation of daily sit-up exercises.  Clinical 
records dated in September 1970 and January 1971 show further 
complaints of back pain.  X-rays taken in January 1971 showed 
scoliosis secondary to congenital anomaly at C7-T1.  A 
December 1972 clinic report shows that the veteran complained 
of mid-thoracic back pain after he slipped and fell on ice 
the night before.  There were no radicular symptoms.  
Examination of the spine showed full ranges of motion, with 
mixed tenderness over the right rhomboids.  The diagnosis was 
rhomboid - soft tissue injury.  

On an April 1973 report of medical history on the veteran's 
retirement from service, he responded "yes" when asked if 
he had recurrent back pain.  The corresponding report of 
examination indicates that clinical evaluation of the spine 
was normal.  The examiner noted that the veteran experienced 
occasional back pain since 1957, and that no treatment had 
been required except for recommendation of a hard bed.  A 
report of VA examination in December 1973 (conducted in 
relation to a November 1973 claim for VA disability benefits 
wherein the veteran did not allege a back disorder) is 
negative for complaints or diagnosis of a low back disorder.  

On VA orthopedic examination in April 1997, the veteran 
complained of increasing pain in his hands, wrists, and 
knees.  There were no subjective complaints of back pain, and 
no objective medical findings of a back disorder.  The 
diagnoses were degenerative joint disease of the hands, 
wrists, fingers, and knees; hyperuricemia, and bilateral 
hammer toes.  

The first postservice evidence showing complaints and/or 
treatment for back pain is a March 2000 VA outpatient report 
that shows complaints of back pain.  X-rays taken that month 
identified mild degenerative disc disease and osteoarthritis 
of the lumbar spine at L5-S1.  Outpatient records dated from 
February 1980 to May 2000 indicate that the veteran was seen 
and treated for numerous medical problems, and the March 2000 
report is the only one indicating complaints of back pain.  
At that time the veteran reported that the back pain 
manifested 1 to 2 months earlier.  

Additional VA outpatient records dated from April 2000 to 
June 2003 reveal continued treatment for numerous medical 
problems, including low back pain.  On an outpatient 
examination in April 2003, the veteran reported that he 
worked as a mechanic in service, and his duties involved a 
considerable amount of lifting heavy objects.  Current 
complaints were of localized low back pain, with occasional 
radiation into the left buttock and posterior thigh, 
characterized by exacerbations and remission.  The diagnosis 
was lumbosacral spondylosis with probable spinal stenosis, 
rule out intervertebral disc syndrome with involvement at L5-
S1.  Reports of follow-up outpatient care in May and June 
2003 also show diagnosis of lumbosacral spondylosis with 
probable spinal stenosis at L5-S1.  

On VA examination in July 2003, the veteran complained of 
constant aching pain in the low back area.  He stated that 
the initial in-service episode of low back pain occurred in 
1957 after lifting heavy objects.  He did not seek medical 
care at that time, and the pain lasted for approximately one 
week before spontaneously relenting.  Heavy-lifting 
activities in service in the early 1970s caused additional 
strains in the low back area.  He also recounted the 1973 
incident where he hurt his low back after slipping and 
falling on ice.  The veteran stated that the intensity of the 
current low back pain was exacerbated by lifting weights over 
25 pounds or laying in bed for a few hours.  The pain was not 
exacerbated by sitting, standing, walking, pushing, or 
pulling.  The examiner noted that his spine condition was 
stable and without "flare-up."  Examination revealed a 
normal appearance of the lumbar spine.  The examiner opined 
that the ranges of motion of the veteran's low back were 
"normal for a man his age and body habitus."  There was no 
muscle spasm or tenderness of the lumbar spine.  X-rays 
revealed osteoarthritic changes at the L5-S1 level, 
consisting of mild disc space narrowing and mild anterior 
osteophyte formation.  The diagnosis, in pertinent part, was 
mild osteoarthritis at the L5-S1 level without neurologic 
deficits.  The examiner stated:

[The veteran's] lumbar spine condition at 
the present time is what would be 
expected to be seen in a 68-year-old man.  
The mild osteoarthritis at the L5-S1 
level is consistent with his advanced 
age.  His described injuries of his 
lumbar spine during the course of his 
military service have caused no evident 
structural abnormalities in the lumbar 
spine other than those which would be 
expected to be noted as a result of 
normal aging.  It is not expected that 
any of the injuries during the course of 
his military service are responsible for 
the osteoarthritis at the L5-S1 level nor 
his back pain complaints.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis is manifested to a compensable degree within one 
year following service discharge, it may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  
The record is clear that the veteran was treated for low back 
pain during service, primarily related to lifting heavy 
objects and after a fall on ice.  However, the medical 
evidence is also clear in establishing that those in-service 
back problems were acute, and the disorders resolved 
relatively soon after they manifested during service.  The 
April 1973 retirement examination was negative for diagnosis 
of any low back disorder, and the postservice medical 
evidence indicates that his current low back disorders became 
symptomatic in March 2000, approximately 27 years after his 
retirement from service.  While low back degenerative disc 
disease and osteoarthritis have been diagnosed in recent 
years, the evidence is negative for medical support that the 
veteran's current lumbar spine disorders are associated in 
any manner with an incident, injury, or disease of his 
military service.  In 2003, a VA physician expressly opined 
that the veteran's lumbar spine disorder is unrelated to the 
in-service episodes of low back pain.  There is no medical 
opinion to the contrary.

Inasmuch as arthritis is a presumptive disorder under 38 
C.F.R. § 3.309, the veteran's osteoarthritis of the lumbar 
spine could be service-connected if it was shown to have been 
manifested to a compensable degree within one year following 
his retirement from active duty.  As the record indicates, 
the first diagnosis of osteoarthritis of the lumbar spine was 
in March 2000, many years after his service discharge.  
Consequently, service connection for osteoarthritis of the 
lumbar spine on a presumptive basis is not warranted.

Without competent evidence of a nexus between the current low 
back disorder and the episodes of low back pain in service, 
service connection for low back degenerative disc disease and 
osteoarthritis is not warranted.  The Board has reviewed the 
veteran's contentions.  His statements to the effect that he 
sustained low back injuries in service, and has current low 
back disorders that are related to service, cannot by 
themselves establish that this is so.  The veteran is a 
layperson and, as such, is not competent in matters requiring 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
current low back disorder is causally related to his military 
service, service connection for such disability is not 
warranted.  See Hickson, 12 Vet. App. at 253; see also 
Savage, Voerth, supra.  The doctrine of resolving reasonable 
doubt in the veteran's favor is not applicable in this case 
as the preponderance of the evidence is against his claim.


ORDER

Service connection for low back degenerative disc disease and 
osteoarthritis is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



